ACCEPTED
                                                                                          12-15-00084-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     6/22/2015 1:36:01 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK


                                NO. 12·15·00084-CR
STATE OF TEXAS                             §   INTHE             FILED IN
                                           §              12th COURT OF APPEALS
vs.                                        §   TWELFTH COURT TYLER, TEXAS
                                           §              6/22/2015 1:36:01 PM
ARRON TRACE McLAREY                        §   OF APPEALS
                                                               CATHY S. LUSK
                                                                   Clerk
                          MOTION TO DISMISS APPEAL
TO THE HONORABLE JUSTICES OF SAID COURT:
      Now comes Arron Trace McLarey, Appellant in the above styled and numbered
case, before the. decision in this Court has been delivered, and respectfully moves this
Court to withdraw appellant's notice of appeal and dismiss this appeal, pursuant to
Rule 42.2 of the Texas Rules of Appellate Procedure.
                                        Respectfully submitted,

                                        Law Office of James Huggler
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593·2400
                                        Fax: (903) 593·3830



                                        By:7H-----=-=-......,..------------
                                           J mes Huggler
                                            tate Bar No. 00795437
                                           Attorney for Arron Trace McLarey
      STATE OF TEXAS                                        §
                                                            §
       COUNTY OF SMITH                                      §

                                                      AFFIDAVIT
                  BEFORE ME, t he u ndersigned authority, on t his day personally appeared
      James Huggler, who after being duly sworn stated:
      "l am t he attorney for the appellant in the above numbered and entitled cau se.
      I ha ve read         th~   fo regoing Mo tion to Dismiss Appeal a nd swea r t h at a ll of the
      allegations of fact contained therein arc tr ue and correct."




      SUBSCRIBED AND SWORN TO BEFORE ME on J une l-                            L , 2015, to cer tify wh ich
      witness my hand and seal of office.



 ,.~:;tm•,,_  AMIE JANE GONZAl EZ
l~o.~.-~."~ Notary Public. Sta te of Texas
U.J'1>E           My Co m mission Exp ires
\~1,·;,;·;~~:~
    ,,,,..,,,,,       Ju ly 19. 2018
                            CERTIFICATE OF SERVICE

      This is to certify that on June   1,..   L , 2015, a t rue a nd correct copy of the above
and foregoing document was served on the District Attorney's Office, Smith County,
100 N. Broadway, 4th Floor, Tyler, Texas 75702, by hand delivery.